ICJ_054_ICAOCouncil_IND_PAK_1971-09-16_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE DU 16 SEPTEMBRE 1971

1971

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER OF 16 SEPTEMBER 1971
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACT, ordonnance du
16 septembre 1971, C.I.J. Recueil 1971, p. 347.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 16
September 1971, I.C.J. Reports 1971, p. 347.

 

Ne devente: 357 |

 

 
347

INTERNATIONAL COURT OF JUSTICE

YEAR 1971 1971

16 September

16 September 1971 General List

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER

The Vice-President of the International Court of Justice, Acting
President under Article 13 of the Rules of Court,

Having regard to Articles 40 and 48 of the Statute of the Court and to
Articles 32, 37 and 67 of the Rules of Court,

Whereas on 30 August 1971 Mr. J. N. Dhamija, Ambassador of India
at The Hague, filed in the Registry of the International Court of Justice
an Application on behalf of the Government of India appealing from the
decision rendered on 29 July 1971 by the Council of the International
Civil Aviation Organization on preliminary objections raised by India
in proceedings instituted by Pakistan against India before the Council;

Whereas the Application stated that Mr. J. N. Dhamija had been
appointed by the Government of India as its Agent for the purpose of
the Application and all proceedings thereon;

Whereas the Application founds the jurisdiction of the Court on
Article 84 of the Convention on International Civil Aviation, 1944,
Article IT of the International Air Services Transit Agreement, 1944,
and Articles 36 and 37 of the Statute of the International Court of Justice;

4
ICAO COUNCIL (ORDER 16 IX 71) 348

Whereas on 30 August 1971 a copy of the Application was transmitted
to the Minister for Foreign Affairs of Pakistan; |

Whereas by a letter dated 1 September 1971 the Additional Foreign
Secretary of Pakistan informed the Registry that Mr. R. S. Chhatari,
Ambassador of Pakistan to the Netherlands, had been appointed as
Agent for Pakistan and Mr. S. T. Joshua, Third Secretary, Embassy of
Pakistan, The Hague, had been appointed as Deputy Agent for Pakistan
in this case;

Having ascertained the view of the Parties,

Fixes 16 December 1971 as the time limit for the filing of the Memorial
of the Government of India;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this sixteenth day of September, one
thousand nine hundred and seventy-one, in three copies, one of which
will be placed in the Archives of the Court and the others transmitted
to the Government of India and the Government of Pakistan, respectively.

(Signed) F. AMMOUN,
Vice-President.

(Signed) W. TAIT,
Deputy-Registrar.
